FILED
                                                     United States Court of Appeals
                        UNITED STATES COURT OF APPEALS       Tenth Circuit

                                 FOR THE TENTH CIRCUIT                 August 29, 2014

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
In re: MARK S. MILLER;
JAMILEH MILLER,

               Debtors.

------------------------------

MARK S. MILLER;
JAMILEH MILLER,

               Appellants,

v.                                                        No. 13-1410
                                                 (D.C. No. 1:12-CV-03279-PAB)
DEUTSCHE BANK NATIONAL                                      (D. Colo.)
TRUST COMPANY; SALLY J.
ZEMAN, Trustee,

               Appellees.


                                 ORDER AND JUDGMENT*


Before HARTZ, BALDOCK, and BACHARACH, Circuit Judges.




*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      The parties are familiar with the underlying facts of this case, which we need

not detail here. In our prior opinion in this case, Miller v. Deutsche Bank National

Trust Co. (In re Miller), 666 F.3d 1255 (10th Cir. 2012), we clarified the nature of

the proof required for Deutsche Bank to establish its standing as a “party in interest”

entitled to seek relief from the automatic stay in the debtors’ bankruptcy. We then

remanded for further proceedings on that issue. Id. at 1265. On remand, the

bankruptcy court held an evidentiary hearing and received additional evidence and

testimony concerning Deutsche Bank’s standing as a creditor of the debtors’ estate.

It concluded that Deutsche Bank had demonstrated its standing and its entitlement to

relief from stay. The debtors appealed to the district court, which affirmed the order

and judgment of the bankruptcy court.

      The debtors then filed a post-judgment motion in the district court, seeking

relief pursuant to Fed. R. Civ. P. 50(b), 59, and 60(b). The district court construed

their motion as a motion for rehearing under Fed. R. Bankr. P. 8015. Before the

district court could rule on their motion, they appealed to this court from the district

court’s judgment affirming the bankruptcy court’s order. We held the appeal in

abeyance until the district court ruled on the post-judgment motion. When it denied

the motion, this ripened the prior-filed notice of appeal. See Fed. R. App. P.

6(b)(2)(A)(i). The debtors did not file a new or amended notice of appeal from the

district court’s ruling on their post-judgment motion.




                                          -2-
      On appeal, the debtors raise eight issues: (1) whether the bankruptcy court

lacked subject matter jurisdiction to hold an evidentiary hearing after remand;

(2) whether the bankruptcy court abused its authority by awarding Deutsche Bank

possession and control of the debtors’ real property; (3) whether further proceedings

in the bankruptcy court and/or the order entered as a result of the evidentiary hearing

were barred by res judicata or because they were beyond the scope of our previous

mandate; (4) whether the bankruptcy court’s order denying their summary judgment

motion represented an abuse of discretion; (5) whether the purported original

promissory note Deutsche Bank presented at the hearing was self-authenticating;

(6) whether the bankruptcy court’s ruling on the authenticity of the proposed note

was erroneous; (7) whether the bankruptcy court improperly granted Deutsche

Bank’s motion for protective order; and (8) whether the district court abused its

discretion by denying the debtors’ post-judgment motion.

      Because the debtors did not file a new or amended notice of appeal from the

district court’s denial of their Rule 8015 motion, we lack jurisdiction to address their

eighth issue, and we therefore dismiss the appeal as to that issue. See Fed. R. App. P.

6(b)(2)(A)(ii) (“Appellate review of the order disposing of the [8015] motion

requires the party, in compliance with Rules 3(c) and 6(b)(1)(B), to amend a

previously filed notice of appeal.”). As for the remaining seven issues, “[i]n an

appeal in a bankruptcy case, we independently review the bankruptcy court’s

decision, applying the same standard as the . . . district court. We thus review the


                                          -3-
bankruptcy court’s legal determinations de novo and its factual findings for clear

error.” Miller v. Bill & Carolyn Ltd. P’Ship (In re Baldwin), 593 F.3d 1155, 1159

(10th Cir. 2010) (citations omitted). Having carefully reviewed the briefs, the record,

and the applicable law under the appropriate review standards, we discern no

reversible error in the issues presented and therefore affirm the challenged judgment

of the district court.

                                               Entered for the Court


                                               Bobby R. Baldock
                                               Circuit Judge




                                         -4-